DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. 2020-155292, filed on September 16, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 1, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damnjanovic et al, U.S. Patent Application Publication No. 20200059963 (hereinafter Damnjanovic).

Regarding Claim 1, Damnjanovic discloses an electronic apparatus (e.g., FIG. 1, base station 105; FIG. 7, ¶ [0159], device 705 may be AP) that is capable to communicate with a wireless apparatus (e.g., FIG. 11, device 1105, which may be STA or UE 115 (e.g., FIG. 1-2, ¶ [0114]), capable of wireless communication (e.g., FIG. 2, ¶ [0114] [0161])), comprising: a receiver (e.g., FIG. 7, receiver 710) to receive a first signal including first information in which the wireless apparatus is in a synchronous state, or a second signal including second information (e.g., ¶ [0006] [0007], first device receives information from a second device; ¶ [0008], asynchronous node (e.g., an access point (AP)) may receive the synchronization information from one or more other nodes (e.g., stations (STAs) or base stations)) in which the wireless apparatus is in an asynchronous state (e.g., ¶ [0008], the asynchronous node may perform an asynchronous clear channel assessment on the shared radio frequency band. In some cases, the asynchronous node may then receive a medium reservation message with the synchronization information. Accordingly, the asynchronous node may then perform a second clear channel assessment within the synchronous contention window indicated by the synchronization information); and a processor (e.g., FIG. 7, AP contention manager 715, with processor (e.g., ¶ [0163])) configured to switch the electronic apparatus from an asynchronous state to a synchronous state in response to reception of the first signal or reception of one or more of the second signals (e.g., ¶ [0007] [0008], wireless device (e.g., AP) may transition from asynchronous operations to synchronous operations; ¶ [0125], nodes may transition from an asynchronous state to a synchronized state if synchronization information is received in a message).

Regarding Claim 6, Damnjanovic discloses all the limitations of the electronic apparatus according to claim 1.
Damnjanovic discloses wherein the processor is configured to generate a third signal including fifth information in which the electronic apparatus is in synchronization state or a fourth signal including sixth information in which the electronic apparatus is in an asynchronous state according to whether the electronic apparatus is in a synchronous state or an asynchronous state, and the electronic apparatus further comprises a transmitter to transmit the third signal or the fourth signal (Examiner interprets these limitations to be directed to any communication that the electronic apparatus (base station or AP in Damnjanovic) may send to the wireless apparatus (UE or STA in Damnjanovic) from either the asynchronous or synchronous state. As such, it is reasonable to cite Damnjanovic disclosure of AP sending any message to an STA (e.g., FIGS. 1-2, ¶ [0114], AP 105-a may transmit an RTS message (e.g., a medium reservation message) to STA 115-a to establish communications with STA 115-a)).

Regarding Claim 11, Damnjanovic discloses a system (e.g., FIG. 1, ¶ [0074], system 100) comprising: a plurality of wireless apparatuses (e.g., FIG. 1, UEs 115); and an electronic apparatus that communicates with the plurality of wireless apparatuses (e.g., FIG. 1, base station 105; FIG. 7, ¶ [0159], device 705 may be AP), wherein the electronic apparatus includes: a receiver (e.g., FIG. 7, receiver 710) to receive, from one of the plurality of wireless apparatuses, a first signal including first information in which the one of the plurality of wireless apparatuses is in a synchronous state, or a second signal including second information (e.g., ¶ [0008], asynchronous node (e.g., an access point (AP)) may receive the synchronization information from one or more other nodes (e.g., stations (STAs) or base stations)) in which the one of the plurality of wireless apparatuses is in an asynchronous state (e.g., ¶ [0007], based on certain information (e.g., age information threshold), then the wireless device may transition from asynchronous operations to synchronous operations); and a processor (e.g., FIG. 7, AP contention manager 715, with processor (e.g., ¶ [0163])) configured to switch the electronic apparatus from an asynchronous state to a synchronous state in response to reception of the first signal or reception of one or more of the second signals (e.g., ¶ [0007] [0008], wireless device (e.g., AP) may transition from asynchronous operations to synchronous operations; ¶ [0125], nodes may transition from an asynchronous state to a synchronized state if synchronization information is received in a message).

Regarding Claim 12, the claim is directed to a method for performing operations that are functionally similar to those performed by the electronic apparatus of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 12. 

Allowable Subject Matter
Claims 2-5, 7-9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitation switch the electronic apparatus from an asynchronous state to a synchronous state in response to reception of a predetermined number of second signals defined in association with the wireless apparatus.  
Regarding Claim 3, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first signal further includes third information relating to a first time at which the wireless apparatus transmits the first signal, and identification information of the wireless apparatus.  
Regarding Claim 5, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first signal further includes fourth information relating to propagation of communication between a plurality of wireless apparatuses, and the electronic apparatus further comprises a storage to store the fourth information.  
Regarding Claim 7, dependent from claim 6, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first signal further includes fourth information relating to propagation of communication between a plurality of wireless apparatuses, and the electronic apparatus further comprises a storage to store the fourth information.  
Regarding Claim 9, dependent from claim 6, the prior art of record fails to disclose individually or in combination or render obvious the limitation switch the electronic apparatus from the synchronous state to the asynchronous state in response to a time from reception of the first signal to reception of a next first signal.  
Claims 4, 8, and 10, dependent from Claims 3, 7 and 9, respectively, are also objectionable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471